DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 26, 2021 has been entered.
Response to Amendment
The following final office action is in response to the applicant’s amendment filed on February 26, 2021.  
Applicants amendment to Claim 5 has been considered and is persuasive, therefore the 35 USC § 112(b) rejection regarding Claim 5 has been withdrawn.  
The applicant’s amendment to claims 1, 5, 9, and 11 necessitated the new grounds of rejection set forth in this office action under 35 USC § 103. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arias et al. (US 20140210466 A1), in view of Monti et al. NPL 2014 “Textile Logo Antennas” and further in view of Paraskevopoulos et al. NPL 2016 “Higher-mode textile patch antenna with embroidered vias for on-body communication”, evidentiary reference (http://www.metalcladfibers.com/liberator)
Regarding Claim 1, Arias discloses a coil element for magnetic resonance imaging (MRI) (Abstract), comprising:

a coil pattern fixed to the fabric (Fig.1, Para [0008] – “A method of forming a Magnetic Resonance Imaging (MRI) receiver includes forming a receiver coil on a substrate.”), and being capable of receiving radiofrequency (RF) signals from a human body (Para [0003] – “The excited hydrogen atoms produce RF signals that are picked up by receiver coils that are usually positioned on the patient.”);
a tuning component attached to the coil pattern (Fig.1 - (22)) and capable of adjusting frequency of the coil element (Para [0026] – “the tuning capacitors 22 can be used to tune the receiver coil 10 to the desired resonant frequency.”);
and an electrical component coupled with the coil pattern (Fig.1 – (16), “The receiver coil 10 includes electrical conductors 14, electrical contacts 16, and capacitors 18.”), the electrical component capable of transmitting data received at the coil element (It is interpreted that the electrical contacts of the receive coil would be transmitting the RF signals received to form an MR image).
Conversely Arias does not teach the coil pattern comprising cut conductive cloth and including conductive multi-filament yarn comprising a liquid crystal polymer.
However Monti et al. hereinafter Monti discloses the coil pattern comprising cut conductive cloth (Pg. 3-4 bridging paragraph - “The conductive parts of the antennas were implemented by attaching a nylon self-adhesive conductive non-woven fabric with a copper coating (surface resistivity of 0.04 Ω/sq.) on a 0.5 mm thick layer of jeans. This fabric is produced by ADFORS Saint-Gobain [27] and does not fray when it is cut, thus being well suited for the accurate realization of even complicated geometries.”).
Arias and Monti are both analogous arts considering they are both in the field of using conductive materials to receive signals.

Conversely Arias and Monti do not teach including conductive multi-filament yarn comprising a liquid crystal polymer.
However Paraskevopoulos et al. hereinafter Paraskevopoulos discloses including conductive multi-filament yarn comprising a liquid crystal polymer (Pg. 804 left col. Last para. – “Liberator 20 is a 20 filament conductive thread created by Syscom Advanced Materials, Inc. Each filament has a diameter of 0.22 mm with a Vectran fibre core and is metallised with silver coating, with a DC linear resistance of around 2 Ω/ft, or an approximate conductivity of 4.5 × 107S/m. This was used to embroider the vias that connect the top patch to the microstrip line and the ground plane”, as shown in the evidentiary reference of the company that created Liberator 20, Syscom Advanced Materials, Inc, “The core polymer of Liberator®, Vectran™  by Kuraray, is a high-performance multifilament yarn spun from liquid crystal polymer (LCP)”).
Arias and Paraskevopoulos are both analogous arts considering they are both in the field of using conductive materials placed on flexible material for on body communications.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arias to incorporate the conductive yarn of Paraskevopoulos to achieve the same results. One would have motivation to combine because the embroidered vias can operate with good efficiency on the human body. (Pg. 807 Conclusion).  Additionally the company that created Liberator 20 states “Vectran™ is 5 times stronger than steel and ten times stronger than aluminum” along with many other beneficiary qualities as shown in the evidentiary reference.
Regarding Claim 3, Arias, Monti, and Paraskevopoulos disclose all the elements of the claimed invention as cited in claim 1.
Conversely Arias does not teach the conductive cloth has a resistivity between 0.05 Ω/sq. and 1 Ω/sq.
However Monti discloses the conductive cloth has a resistivity between 0.05 Ω/sq. and 1 Ω/sq. (Pg.3-4 bridging paragraph - “nylon self-adhesive conductive non-woven fabric with a copper coating (surface resistivity of 0.04 [Symbol font/0x57]/sq.)”, the specification does not state the criticality of the resistivity being between 0.05 Ohm/sq. and 1 Ohm/sq. while paragraph [0096] states “the resistivity of the conductive cloth is between 0.05 Ohm/sq. and 1 Ohm/sq.” paragraph [0098] states “The resistivity of a surface of the conductive cloth may be, but is not required to be, <0.5 Ohm/sq.”. Therefore the reference is approaching the claimed range and overlaps the range from the specification and would have been obvious. See MPEP 2144.05 “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arias to incorporate the cut conductive cloth of Monti to achieve the same results. One would have motivation to combine because it is “fabricated by using a low-cost cutting plotter to shape a self-adhesive non-woven conductive fabric” (Pg.4 Conclusion).
Regarding Claim 4, Arias, Monti, and Paraskevopoulos disclose all the elements of the claimed invention as cited in claim 1.
	Conversely Arias does not teach the conductive cloth comprises a non-magnetic surface.
	However Monti discloses the conductive cloth comprises a non-magnetic surface (the fabric is made of copper which is known to be non-magnetic).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arias to incorporate the cut conductive cloth of Monti to achieve 
Regarding Claim 5, Arias, Monti, and Paraskevopoulos disclose all the elements of the claimed invention as cited in claim 1.
	Conversely Arias does not teach the conductive multi-filament yarn is coated with a conductive material.
	However Paraskevopoulos discloses the conductive multi-filament yarn is coated with a conductive material (Pg. 804 left col. Last para. – “Liberator 20 is a 20 filament conductive thread created by Syscom Advanced Materials, Inc. Each filament has a diameter of 0.22 mm with a Vectran fibre core and is metallised with silver coating, with a DC linear resistance of around 2 Ω/ft, or an approximate conductivity of 4.5 × 107S/m. This was used to embroider the vias that connect the top patch to the microstrip line and the ground plane”, as shown in the evidentiary reference of the company that created Liberator 20, Syscom Advanced Materials, Inc, “The core polymer of Liberator®, Vectran™  by Kuraray, is a high-performance multifilament yarn spun from liquid crystal polymer (LCP)”, it is known by someone with ordinary skill in the in the art that silver is a conductive metal)..
Arias and Paraskevopoulos are both analogous arts considering they are both in the field of using conductive materials placed on flexible material for on body communications.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arias to incorporate the conductive yarn of Paraskevopoulos to achieve the same results. One would have motivation to combine because the embroidered vias can operate with good efficiency on the human body. (Pg. 807 Conclusion).  Additionally the company that created Liberator 20 states “Vectran™ is 5 times stronger than steel and ten times stronger than aluminum” along with many other beneficiary qualities as shown in the evidentiary reference.
Regarding Claim 6, Arias, Monti, and Paraskevopoulos disclose all the elements of the claimed invention as cited in claim 1.
Conversely Arias does not teach the coil pattern is fixed to the fabric using by an adhesive.
However Monti discloses the coil pattern is fixed to the fabric using by an adhesive (Pg. 3-4 bridging paragraph - “The conductive parts of the antennas were implemented by attaching a nylon self-adhesive conductive non-woven fabric with a copper coating (surface resistivity of 0.04 Ω/sq.) on a 0.5 mm thick layer of jeans.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arias to incorporate the self-adhesive cut conductive cloth of Monti to achieve the same results. One would have motivation to combine because it is “fabricated by using a low-cost cutting plotter to shape a self-adhesive non-woven conductive fabric” (Pg.4 Conclusion).
Regarding Claim 7, Arias, Monti, and Paraskevopoulos disclose all the elements of the claimed invention as cited in claim 1.
Arias also discloses the tuning component and the electrical component are in conductive contact with the coil pattern (Fig.1, Para [0026] – “the receiver coil includes a match capacitor 20 connected in parallel with three series connected tuning capacitors 22. Accordingly, the electrical conductors 14 include parallel conductors 24 that make the parallel connections and series conductors 26 that make the series connections. The parallel conductors 24 are each in electrical communication with an electrical contact 16.”).
Arias does not teach the product-by-process limitation of soldering the tuning component and the electrical component to the coil pattern as recited in claim 7. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 
Thus, even though Arius is silent as to the claim processes used to produce the conductive contact between the coil patter, the tuning component, and the electrical component, it appears that the product taught by Arius would be the same or similar as those claimed where the coil element is in conductive contact with the tuning component and the electrical component.  Additionally the examiner notes that circuit elements such as capacitors and electrical connectors are well-known in the art to be routinely and commonly soldered to a main electrical circuit in order to perform their electrical functions therefore teaching the tuning component and electrical component obvious to be soldered to the coil pattern. 
Regarding Claim 8, Arias, Monti, and Paraskevopoulos disclose all the elements of the claimed invention as cited in claim 1.
Arias also discloses the tuning component is selected from the group consisting of a varactor and variable capacitor (Fig.1 - (22)) (Para [0026] – “the tuning capacitors 22 can be used to tune the receiver coil 10 to the desired resonant frequency.” Therefore the tuning capacitor is a variable capacitor).
Regarding Claim 9, Arias et al. hereinafter Arias discloses a coil array for magnetic resonance imaging (MRI) (Figure 5), comprising:
a first coil element (Figure 1), comprising: a first fabric (Fig.1 (12), Para [0038] – “As a result, suitable substrates 12 include, but are not limited to, fibrous materials, fabrics and woven materials including cloths, mats, paper, meshes, perforated sheets, and mechanically roughened surfaces.”)
a first coil element (Figure 1), comprising: and a first coil pattern (Figure 1 - (10)) fixed to the first fabric (Figure 1 - (12)), the first coil pattern comprising a flexible conductive material (Para. [0005] – “In some instances, the MRI receiver can be creased at the point without degrading the performance of the 
a second coil element (Figure 1, Figure 5), comprising: a second fabric (Para [0045] - “a collection of MRI receivers can be generated such that each MRI receiver includes a receiver coil on a different substrate 12”);
a second coil element (Figure 1, Figure 5) comprising: and a second coil pattern fixed to the second fabric (Figure 1, Para [0045] - “a collection of MRI receivers can be generated such that each MRI receiver includes a receiver coil on a different substrate 12”), the second coil pattern comprising a flexible conductive material (Para. [0005] – “In some instances, the MRI receiver can be creased at the point without degrading the performance of the MRI receiver.” It is interpreted that all receiver coils on different substrates are made using the same conductive material) and being capable of receiving radiofrequency (RF) signals from a human body (Para [0003] – “The excited hydrogen atoms produce RF signals that are picked up by receiver coils that are usually positioned on the patient.”);
wherein an electrical component is coupled with the first and the second coil patterns (Fig.1 – (16), “The receiver coil 10 includes electrical conductors 14, electrical contacts 16, and capacitors 18.”, Fig.5 and Fig.6, Para [0046] – “Each receiver coil can be associated with a different pair of electrical contacts; however, the electrical contacts are not illustrated”), the electrical component capable of transmitting data received at the first and second coil elements (The electrical components of the receiver coil apply electrical energy to the receiver coil and are therefore are electronically stimulated to be capable of transmitting data. It is interpreted that the electrical contacts of the receive coil would be capable of transmitting the RF signals received to form an MR image);

and an insulating sheet disposed between the first and second coil elements (Para [0046] – “electrical insulation can be achieved by placing an electrical insulator between overlapping regions of receiver coils. A suitable electrical insulator can be an insulating film applied by a printing technique.”, Para [0046] – “overlapping receiver coils can be electrically insulated from one another by placing overlapping receiver coils on opposing sides of the substrate 12.” Therefore the substrate (first and second fabric) can be used as an insulating sheet when each coil has its one substrate and are overlapping).
Conversely Arias does not teach the coil pattern comprising cut conductive cloth and including a conductive multi-filament yarn comprising a liquid crystal polymer
However Monti et al. hereinafter Monti discloses the coil pattern comprising cut conductive cloth (Pg. 3-4 bridging paragraph - “The conductive parts of the antennas were implemented by attaching a nylon self-adhesive conductive non-woven fabric with a copper coating (surface resistivity of 0.04 Ω/sq.) on a 0.5 mm thick layer of jeans. This fabric is produced by ADFORS Saint-Gobain [27] and does not fray when it is cut, thus being well suited for the accurate realization of even complicated geometries.”).
Arias and Monti are both analogous arts considering they are both in the field of using conductive materials to receive signals.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arias to incorporate the cut conductive cloth of Monti to achieve the same results. One would have motivation to combine because it is “fabricated by using a low-cost cutting plotter to shape a self-adhesive non-woven conductive fabric” (Pg.4 Conclusion).

However Paraskevopoulos discloses including conductive multi-filament yarn comprising a liquid crystal polymer (Pg. 804 left col. Last para. – “Liberator 20 is a 20 filament conductive thread created by Syscom Advanced Materials, Inc. Each filament has a diameter of 0.22 mm with a Vectran fibre core and is metallised with silver coating, with a DC linear resistance of around 2 Ω/ft, or an approximate conductivity of 4.5 × 107S/m. This was used to embroider the vias that connect the top patch to the microstrip line and the ground plane”, as shown in the evidentiary reference of the company that created Liberator 20, Syscom Advanced Materials, Inc, “The core polymer of Liberator®, Vectran™  by Kuraray, is a high-performance multifilament yarn spun from liquid crystal polymer (LCP)”).
Arias and Paraskevopoulos are both analogous arts considering they are both in the field of using conductive materials placed on flexible material for on body communications.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arias to incorporate the conductive yarn of Paraskevopoulos to achieve the same results. One would have motivation to combine because the embroidered vias can operate with good efficiency on the human body. (Pg. 807 Conclusion).  Additionally the company that created Liberator 20 states “Vectran™ is 5 times stronger than steel and ten times stronger than aluminum” along with many other beneficiary qualities as shown in the evidentiary reference.
Regarding Claim 10, Arias, Monti, and Paraskevopoulos disclose all the elements of the claimed invention as cited in claim 9.
Conversely Arias does not teach one of the first and second coil patterns comprises conductive thread embroidered into the fabric.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arias to incorporate the conductive embroidered cloth of Monti to achieve the same results. One would have motivation to combine because “the main advantages of this approach are related to washability and ease of integration in common clothes” (Page 1, Introduction: Paragraph 4).
	Regarding Claim 11, Arias, Monti, and Paraskevopoulos disclose all the elements of the claimed invention as cited in claim 9.
	Conversely Arias does not teach the second coil pattern comprises cut conductive cloth.
	However Monti discloses the second coil pattern comprises cut conductive cloth (Pg. 3-4 bridging paragraph - “The conductive parts of the antennas were implemented by attaching a nylon self-adhesive conductive non-woven fabric with a copper coating (surface resistivity of 0.04 Ω/sq.) on a 0.5 mm thick layer of jeans. This fabric is produced by ADFORS Saint-Gobain [27] and does not fray when it is cut, thus being well suited for the accurate realization of even complicated geometries.”, the antennas being disclosed are the Apple antenna [first coil pattern] (Pg.3) and the Lacoste antenna [second coil pattern] (Pg.4) therefore it is interpreted the Lacoste antenna [second coil pattern] comprises of cut conductive cloth).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arias to incorporate the self-adhesive cut conductive cloth of Monti to achieve the same results. One would have motivation to combine because it is “fabricated by using a low-cost cutting plotter to shape a self-adhesive non-woven conductive fabric” (Pg.4 Conclusion).
Regarding Claim 14, Arias, Monti, and Paraskevopoulos disclose all the elements of the claimed invention as cited in claim 9.
Arias further discloses the insulating sheet is fixed to the first and second coil elements (As cited above in Claim 9 the insulating sheet can either be a printed film on top of the coil or the substrate and based on Figure 5 each coil has another coil overlapping therefore each coil has an insulating sheet).
Regarding Claim 15, Arias, Monti, and Paraskevopoulos disclose all the elements of the claimed invention as cited in claim 9.
Arias further discloses one of the first and second coil elements comprises: a tuning component coupled with the coil pattern and capable of adjusting frequency of the coil array (Based on paragraph [0026] each receiver coil includes at least on tuning capacitor, in Figure 6 it shows the MRI receiver inside of a blanket therefore it is interpreted all of the coil elements would be connected together within the blanket with the electrical contacts and tuning components of one coil controlling the entire array).
Regarding Claim 16, Arias, Monti, and Paraskevopoulos disclose all the elements of the claimed invention as cited in claim 9.
Arias further discloses a third coil element (Figure 1, Figure 5), comprising: a third fabric (Para [0045] - “a collection of MRI receivers can be generated such that each MRI receiver includes a receiver coil on a different substrate 12”);
a third coil element, comprising: and a third coil pattern fixed to the third fabric (Figure 1, Para [0045] - “a collection of MRI receivers can be generated such that each MRI receiver includes a receiver coil on a different substrate 12”), the third coil pattern comprising a flexible conductive material (Para. [0005] – “In some instances, the MRI receiver can be creased at the point without degrading the performance of the MRI receiver.” It is interpreted that all receiver coils on different substrates are made using the same conductive material) and being capable of receiving radiofrequency (RF) signals 
wherein the first, second and third coil elements are disposed such that the third coil pattern first coil pattern overlaps with at least one of the first and second coil patterns (Figure 5 shows multiple coils overlapping where three coils adjacent to each other are interpreted as the first second and third coil patterns).
Regarding Claim 17, Arias, Monti, and Paraskevopoulos disclose all the elements of the claimed invention as cited in claim 9.
Arias further discloses the first and second coil elements are configured to conform to an anatomical region of the human body (Para [0023] – “the MRI receiver can be sufficiently flexible that the MRI receiver can be conformed to the body part that is being imaged without damaging the performance of the MRI receiver.”).
Regarding Claim 18, Arias, Monti, and Paraskevopoulos disclose all the elements of the claimed invention as cited in claim 9.
Arias further discloses a barrier sheet covering one of the first and second coil elements (Para [0048] – “The MRI receiver is positioned between a top layer 50 and a bottom layer 52 of a blanket”, therefore there is a barrier sheet covering one of the coil elements).
Regarding Claim 19, Arias, Monti, and Paraskevopoulos disclose all the elements of the claimed invention as cited in claim 9.
Arias further discloses a flexible case within which the first and second coil elements are disposed (Para [0048] – “the MRI receiver can be embedded in another object…The MRI receiver is positioned between a top layer 50 and a bottom layer 52 of a blanket” as shown in Figure 6).
Regarding Claim 20, Arias, Monti, and Paraskevopoulos disclose all the elements of the claimed invention as cited in claim 9.
.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Arias et al. (US 20140210466 A1), Monti et al. NPL 2014 “Textile Logo Antennas”, Paraskevopoulos et al. NPL 2016 “Higher-mode textile patch antenna with embroidered vias for on-body communication”, and further in view of Bonmassar et al. NPL 2013 “Specific Absorption Rate in a Standard Phantom Containing a Deep Brain Stimulation Lead at 3 Tesla MRI.”.
Regarding Claim 2, Arias and Monti disclose all the elements of the claimed invention as cited in claim 1.
Conversely Arias does not teach the conductive cloth has a conductivity of at least 10^5 S/m, at a frequency of 120 MHz.
However Monti discloses the conductive cloth (Pg. 3-4 bridging paragraph - “The conductive parts of the antennas were implemented by attaching a nylon self-adhesive conductive non-woven fabric with a copper coating).
Arias and Monti are both analogous arts considering they are both in the field of using conductive materials to receive signals.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arias to incorporate the cut conductive cloth of Monti to achieve the same results. One would have motivation to combine because it is “fabricated by using a low-cost cutting plotter to shape a self-adhesive non-woven conductive fabric” (Pg.4 Conclusion).
Conversely Arias and Monti do not teach the conductive cloth has a conductivity of at least 10^5 S/m, at a frequency of 120 MHz.

Arias and Bonmassar are both analogous arts considering they are both in the field of using MRI coils at the 3T Larmor frequency. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arias to incorporate the conductivity teachings of Bonmassar to achieve the same results. One would have motivation to combine “to perform EM simulations that include a realistic MRI birdcage transmit coil tuned at the 3T Larmor frequency of 128 MHz” (pg.747 last paragraph).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arias et al. (US 20140210466 A1), Monti et al. NPL 2014 “Textile Logo Antennas”, Paraskevopoulos et al. NPL 2016 “Higher-mode textile patch antenna with embroidered vias for on-body communication”, and further in view of Roemer et al. (US 4825162)
	Regarding Claim 12, Arias, Monti, and Paraskevopoulos disclose all the elements of the claimed invention as cited in claim 9.
Conversely Arias does not teach the amount of overlap between the first and second coil patterns is configured to minimize mutual coupling between the first and second coil elements.
	However Roemer et al. hereinafter Roemer discloses the amount of overlap between the first and second coil patterns is configured to minimize mutual coupling between the first and second coil elements (Col.4 lines 2-10 - “It should be understood that mutual inductance can be reduced substantially to zero, thereby eliminating the mutual coupling between adjacent coils and the problem of resonance splitting with the nearest neighboring surface coils, but, because of slight imperfections in 
Arias and Roemer are both analogous arts considering they are both in the field of MRI surface arrays. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arias to incorporate the decrease of mutual coupling teachings of Roemer to achieve the same results. One would have motivation to combine to “construct a single optimal image, which maximizes the signal-to-noise ratio in each pixel of the composite single image, from the partial-image data of each of the plurality of surface coils in the array.” (Col.1 line 68 – Col.2 line 3).
Regarding Claim 13, Arias, Monti, and Paraskevopoulos disclose all the elements of the claimed invention as cited in claim 9.
Arias discloses all the elements of the claimed invention as cited in claim 9.
Conversely Arias does not teach the amount of overlap between the first and second coil patterns is configured to maximize signal-to-noise ratio of the coil array.
However Roemer discloses the amount of overlap between the first and second coil patterns is configured to maximize signal-to-noise ratio of the coil array (Col. 7 lines 48-55 - “If properly constructed, such a composite image will include quadrature components and will have a maximum possible signal-to-noise ratio (SNR). The amount of coil overlap required to substantially eliminate adjacent coil mutual inductance is substantially that amount of overlap which also yields a significant field-of-view overlap, allowing a single composite image to be constructed with a minimal SNR variation.”).
.
Response to Arguments
Applicant’s arguments see page 6-7, filed February 24, 2021, with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hashoian et al. (US 6438402 B1) – Hashoian teaches a MRI coil array where the coils are layered on different leaves (Fig.2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.C.L./Examiner, Art Unit 3793  

  /SERKAN AKAR/  Primary Examiner, Art Unit 3793